On Petition for Rehearing.
Dausman, J.
4. Counsel for the appellant assert that the decision herein conflicts with our answer to the certified question in the Hogan Matter (1921), 75 Ind. App. 53, 129 N. E. 633. It should be observed that in the latter case it was conceded by all concerned that the employe’s total disability had actually and permanently ceased. No contention to the contrary was made by any one. The two cases therefore are in perfect accord.
Whether the board should ever attempt to apply the limitation to cases of this kind is a question by no means free from doubt. The legislative language is “one year from the termination of the compensation period fixed in the award.” The limitation is readily and easily applied in cases within subdivision “a” of §31 of the compensation act (Acts 1915 p. 392, supra); for in such cases, by virtue of the statute, the compensation period in each instance must be definitely and absolutely fixed. In the case at bar the actual compensation period is indefinite and uncertain, and therefore not “fixed”— within the ordinary meaning of that word. If the limitation is to be applied at all in cases within subdivision “j” of said section, it can be done only in the manner indicated in the original opinion. To apply it in the manner urged by the appellant would inevitably lead to gross injustice and would defeat the essential purposes of the compensation plan.
The facts in this case furnish a concrete illustration of the danger that lurks in the plan for which appellant contends. The undisputed evidence shows that the *44employe suffers from a severe injury to his spine—an injury which is likely to result in death. At intervals he has been able to do some work; but muscular exertion inevitably causes the vertebra to slip, thereby rendering him again helpless. Before signing the so-called final receipt he asked the doctor about returning to work. The doctor said “You might try it.” He said to the employer’s bookkeeper, “If I sign this receipt, suppose the trouble should come back?” The bookkeeper answered, “The injury will show for itself.” He then signed the, receipt and returned to his work in the mine. In less than two weeks he was girt with bandages prepared for him by his wife, and because of his broken back he was working on his knees. (This in a humane age!) The only rational inference is that he was importuned to sign the receipt by the insurance carrier. No court would be justified in holding that the signing of a receipt under such circumstances amounts to a “termination of the compensation period,” even though the receipt contains a recital to the effect that total disability had ceased.
Rehearing denied.